IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-40635
                                   c/w No. 11-40636                        Lyle W. Cayce
                                  Conference Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDDIE OLMOS,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 1:09-CR-107-8
                              USDC No. 1:10-CR-98-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Eddie Olmos has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Olmos has
filed a response. We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Olmos’s response. We concur with



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 11-40635
                               c/w No. 11-40636

counsel’s assessment that the appeals present no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2. Olmos’s motion for the appointment of
counsel is DENIED.




                                       2